Citation Nr: 1235857	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  03-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & National Education Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the appellant's delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August to November 1983 and additional U.S. Air Force Reserve service through September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 administrative decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied an extension of the appellant's delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.  

The Veteran currently resides within the jurisdiction of the RO in Los Angeles, California, and her service representative is based at that facility.  Because this appeal involves a claim for VA educational benefits, however, the RO and National Education Center in Muskogee, Oklahoma, retains jurisdiction.

The Board denied the Veteran's claim in December 2007.  The Veteran timely appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 decision, the Court vacated and remanded the Board's December 2007 decision.   The Veteran subsequently requested a Board hearing because the Veterans Law Judge who had conducted her prior hearing (and who signed the challenged December 2007 decision) was no longer employed at the Board.  In August 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule this hearing.  Pursuant to the Board's August 2010 remand, a Travel Board hearing was held at the RO in January 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In May 2011 and in February 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Because this appeal involves a claim for VA educational benefits, the AMC declined jurisdiction and sent this appeal to the RO and National Education Center in Muskogee, Oklahoma.

Unfortunately, as is explained below, the appeal is REMANDED for a third time to the Department of Veterans Affairs Regional Office and National Education Center in Muskogee, Oklahoma.  VA will notify the Veteran if further action is required on her part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of entitlement to an extension of the delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code, can be adjudicated.

As noted in the Introduction, this appeal was before the Board most recently in February 2012 when a second remand was issued in order to accomplish certain development initially requested in a May 2011 Board remand.  A review of the claims file indicates that the development requested by the Board in its most recent remand in February 2012 (and initially requested by the Board in its May 2011 remand) was not accomplished.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

In its May 2011 and February 2012 remands, the Board directed the RO and National Education Center in Muskogee, Oklahoma ("Muskogee Education Center") to provide the Veteran with VCAA notice specific to her claim of entitlement to an extension of the delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.  The Board also directed the Muskogee Education Center in its May 2011 and February 2012 remands to determine whether there were additional relevant records pertinent to this claim at the RO's in Muskogee, Oklahoma, and/or Oakland, California, and to conduct a search for these records.  The Board further directed the Muskogee Education Center in its May 2011 and February 2012 remands to contact the Social Security Administration (SSA) and request the Veteran's complete SSA records.  Finally, the Board directed the Muskogee Education Center to readjudicate the Veteran's claim.

To date, none of the development requested by the Board in its May 2011 and February 2012 remand has been accomplished.  It appears that the Muskogee Education Center sent the Veteran a letter in March 2012 in an attempt to comply with the Board's prior remand directives in May 2011 and in February 2012 concerning VCAA notice.  A review of the March 2012 letter from the Muskogee Education Center shows that, in fact, the Veteran was not notified of VA's duty to assist or duty to notify under the VCAA.  See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  It is not clear why the Muskogee Education Center has not complied with the Board's May 2011 and February 2012 remand directives about sending appropriate VCAA notice to the Veteran concerning her claim for VA education benefits.  

The Board observes in this regard that the VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  VA also is required by the VCAA to notify the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she is to provide and what part VA will attempt to obtain for her.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA notice also generally includes informing the Veteran of other types of evidence the she can submit in support of her claim and when and where to send the evidence.  

The March 2012 correspondence from the Muskogee Education Center does not comply with either the duty to assist or the duty to notify found in the VCAA.  Accordingly, this letter constitutes inadequate VCAA notice and does not comply with the Board's May 2011 and February 2012 remand directives.  No further action was taken on the claim with respect to the Board's February 2012 remand directive on VCAA notice and it was returned to the Board in August 2012.  Given the foregoing, this matter must be remanded again to the Muskogee Education Center.  See Stegall, 11 Vet. App. at 268.

The Muskogee Education Center also did not comply with the Board's May 2011 and February 2012 remand directives on obtaining the Veteran's SSA records.  As the Board found in both its March 2011 and February 2012 remands, there are additional SSA records that may be relevant to the Veteran's claim which must be obtained by VA and associated with the claims file.  See Board remand dated May 13, 2011, at pp. 4, and Board remand dated February 17, 2012, at pp. 4-5.  It appears that Muskogee Education Center personnel contacted SSA by telephone on March 27, 2012, and were informed that SSA needed a VA Form 21-4142 to release the Veteran's SSA records to VA.  See VA Form 119, "Report of Contact," dated March 27, 2012.  The Muskogee Education Center then sent a letter to the Veteran requesting that she fill out a VA Form 21-4142 in order to obtain her SSA records from SSA.  The Veteran returned this completed form to the Muskogee Education Center in April 2012.  The Muskogee Education Center sent a letter to SSA dated on April 30, 2012, requesting the Veteran's SSA records and enclosing the completed VA Form 21-4142.  The Muskogee Education Center then issued a Supplemental Statement of the Case (SSOC) on June 7, 2012, in which it essentially determined that, because there had been no response from SSA, the Veteran's SSA records were not available for review.

This is not the correct procedure for obtaining SSA records when adjudicating VA claims.  First, the Board is not aware of any requirement that VA submit a VA Form 21-4142 signed by a Veteran to SSA in order to obtain a Veteran's SSA records.  VA routinely requests a Veteran's SSA records from SSA without a VA Form 21-4142 being provided to SSA.  Second, the procedure followed in this case by the Muskogee Education Center in an attempt to obtain the Veteran's SSA records does not comply with the procedures for obtaining SSA records found in VA's Adjudication Procedures Manual ("M21-MR").  For example, the M21-MR states: 

[I]f information is needed from the SSA in connection with adjudication of a claim, request the information in accordance with this chapter.  Important:  The request for Social Security claim records should include a request for any SSA administrative decision, if made.  The administrative decision findings will be necessary if the VA claim is ever referred for appeal.  

See M21-MR, Part III, Subpart iii, Chapter 3, Section A, subsection (1)(b) (emphasis in original).  In this case, the April 30, 2012, letter from the Muskogee Education Center to SSA requesting the Veteran's SSA records did not include a request for any SSA administrative decision on the Veteran's SSA disability benefits claim.  

The M21-MR also states, "The correct routing of a request for SSA disability records depends on the individual's age and mailing address."  Id., at subsection (2)(a).  A box is provided in subsection (2)(a) which shows that, if the Veteran resides at a mailing address in the United States (as in this case), any request for SSA records should be faxed to the SSA National Records Center in Kansas, City, Missouri.  Subsection (2)(a) also refers to a sample fax request to be sent to SSA.  Id.  In this case, however, the Muskogee Education Center did not use the sample fax request form referred to in the M21-MR and instead sent a letter dated on April 30, 2012, via regular mail to SSA at an address in Baltimore, Maryland.  The M21-MR further provides that any request for SSA disability records should be contained on a prescribed SSA fax request form and should include the Veteran's name, SSN, VA claims file number, address, date of birth, and information about the VA requestor.  Id., at subsection (2)(b).  With the exception of the Veteran's name and the name of the VA requestor (who signed the letter), none of this information was included in the April 30, 2012, letter mailed by the Muskogee Education Center to SSA.  

It also was error for the Muskogee Education Center to issue an SSOC before waiting 60 working days to follow up with a second request to SSA for the Veteran's SSA disability records.  Again, the M21-MR states, "If no reply has been received from [SSA] within 60 working days, send the follow-up request by fax to (816) 257-5106.  Use the original request form and update it to reflect the follow-up date.  Note:  If no response is received to the follow-up request after an additional 30 days, send an email to the SSA liaison at vavbawas/co/ssa for assistance."  See M21-MR, Part III, Subpart iii, Chapter 3, Section A, subsection (2)(d).  In this case, however, the Muskogee Education Center waited less than 60 days from the date of the April 30, 2012, letter (which was mailed to the wrong SSA facility at the wrong mailing address) and then issued an SSOC on June 7, 2012, in which it essentially concluded that all attempts to obtain the Veteran's SSA disability records had been satisfied and, although it had been less than 60 days since the initial request and no follow-up requests had been made to SSA, no SSA records were available for the Veteran.  No further action was taken on the claim with respect to the Board's February 2012 remand directive on obtaining the Veteran's SSA records and it was returned to the Board in August 2012.  Given these serious procedural defects, the Board finds that this matter must be remanded again to the Muskogee Education Center.  See Stegall, 11 Vet. App. at 268.

The Muskogee Education Center also did not comply with the Board's prior remand directives in May 2011 and in February 2012 concerning a search of the RO's in Oakland, California, and Muskogee, Oklahoma, for any additional records relevant to this claim.  A review of the claims file shows that RO personnel noted in internal correspondence dated in March 2005 that a search of the files at the RO in Oakland, California, showed no additional relevant records were located at this facility.  It is not clear whether the Veteran has submitted additional records to the RO in Oakland, California, since March 2005, however.  Although it appears that the Muskogee Education Center sent the Veteran a letter in March 2012 requesting that she submit any additional relevant records that were in her possession, there is no indication in the claims file that any search of the RO's in Oakland, California, and Muskogee, Oklahoma, for additional relevant records was requested or performed.  Nor is there any documentation in the claims file of the results of any search of the RO's in Oakland, California, and Muskogee, Oklahoma, for any relevant records pertaining to the Veteran's claim.  It appears instead that duplicate copies were made of certain records already in the claims file and additional claims file volumes containing these duplicate records were added to the Veteran's claims file.  No further action was taken on the claim with respect to the Board's February 2012 remand directive on searching the RO's in Oakland, California, and Muskogee, Oklahoma, for additional relevant records and it was returned to the Board in August 2012.  This was error and requires remand to the Muskogee Education Center.  Id.

The Board observes that appellate review of the Veteran's claim of entitlement to an extension of the appellant's delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code, has been frustrated repeatedly by the inability of the Muskogee Education Center to comply with prior remand directives.  It is not clear to the Board why the Muskogee Education Center has not complied with any of the May 2011 or February 2012 remand directives concerning VCAA notice and obtaining the Veteran's SSA records, especially in light of clear guidance found in the M21-MR concerning how to obtain SSA records.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's May 2011 and February 2012 remands, provide the Veteran and her service representative with appropriate VCAA notice on her claim of entitlement to an extension of the delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.  See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  A copy of this notice letter should be included in the claims file.

2.  As requested in the Board's May 2011 and February 2012 remands, make a determination as to whether there are any additional relevant records submitted by the Veteran located at either the Oakland, California, or Muskogee, Oklahoma, RO's.  Document any search conducted at either of these RO's and include such documentation in the claims file.  Following a search of these facilities, if it is determined that no additional records exist, then make a formal finding that additional records are not available.  A copy of any formal finding concerning the lack of additional records at the Oakland, California, and/or Muskogee, Oklahoma, RO's must be included in the claims file.

3.  As requested in the Board's May 2011 and February 2012 remands, contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  Any request(s) for the Veteran's SSA records must comply with the appropriate procedures found in VA's Adjudication Procedures Manual (M21-MR).  See M21-MR, Part III, Subpart iii, Chapter 3, Section A ("Department of Veterans Affairs (VA) Requests for Information From the Social Security Administration (SSA)").

4.  Review the Veteran's claims file to ensure that the development requested in this remand has been completed, to the extent possible.  In particular, ensure that any VCAA notice provided to the Veteran and any attempt(s) to obtain the Veteran's SSA records comply with this remand.  If not, take any necessary action(s) to ensure compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the Muskogee Education Center should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

